Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-15-00212-CV

                              IN THE INTEREST OF R.K.H.

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-01466
                          Honorable Larry Noll, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED and this appeal is DISMISSED. No costs of appeal are taxed against appellant.

      SIGNED July 29, 2015.


                                             _________________________________
                                             Karen Angelini, Justice